DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1, 5-8, 11, 13-15, and 18-28 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Quan (US 20190200212 A1)  discloses a network equipment comprising: a processor ([Fig. 9, Ref 901]); and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations comprising ([Fig. 9, Ref 905] illustrates a memory. In [Par. 131] Quan discloses where the process executes the instructions in memory to perform the operations described in the limitations below, “The memory is configured to store application program code…to execute the solutions of the present disclosure…code is executed under control of the processor”):
 	determining a first size of a user equipment capabilities message (Quan in [Par. 62] discloses a step where the network (i.e. base station) sends a first request to a UE, UE capability enquiry, for the purpose of obtaining network device capabilities information, UE capability information. Quan in [Par. 63] discloses a step for determining a first size of a network device capabilities message, determine whether a size of the UE capability information exceeds a maximum tolerance that can be processed by a PDCP layer of the UE); and
 	requesting the user equipment to provide the user equipment capabilities message associated with network device capabilities wherein the requesting comprises: in response to determining that the first size of the user equipment capabilities message is not greater than a message size threshold, requesting the user equipment to provide the user equipment in accordance with a single step enquiry; and in response to determining that the first size of the user equipment capabilities message is greater than the message size threshold, requesting the user equipment to provide the user equipment capabilities message in accordance with a multiple step enquiry (In [Par. 64] the size of the UE capability information is compared with a message size threshold of 8188 octets. Different steps are taking depending on the result of the comparison.  In [Par. 71] if the size of the UE capability information is greater than 8188 octets, the base station receives the UE capability information and sends a second request for additional UE capability information, the second request being a second enquiry of a two-step enquiry. In [Par. 72] if the size of the UE capability information is not greater than 8188 octets, the base station receives the UE capability information, and does not send a subsequent request, thus the enquiry only comprises the single step of sending the UE capability enquiry as per [Par. 62]. ).
	The method of Quan differs from the method of claim 1, in that Quan is silent on receiving a service request from the user equipment. Quan additional differs from claim 1, in that Quan is silent on wherein the determining is based on a second size, of the user equipment capabilities message, previously collected from the network device. Quan further differs from claim 1, in that Quan is silent on the multiple step enquiry comprising: generating a first capability message comprising a first group of user equipment capabilities associated with a first group of radio access technologies, and
generating a second capability message comprising a second group of user equipment capabilities associated with a second group of radio access technologies. Other prior art of record such as Edge (USPGPub No. US 20070224990 A1) and Dhanapal (US 20180262905 A1) discloses features pertaining to use of UE capability information, neither Edge nor Dhanapal teach or suggest  the multiple step enquiry comprising: generating a first capability message comprising a first group of user equipment capabilities associated with a first group of radio access technologies, and generating a second capability message comprising a second group of user equipment capabilities associated with a second group of radio access technologies, as arranged with the remaining elements of claim 1. Thus claim 1 is regarded as allowable in view of the prior art of record.


In regards to claim 8, Quan discloses a method comprising:
determining, by the device, an estimated size of a communication device capabilities message associated with the communication device (Quan in [Par. 63] discloses a step for determining an estimated size of a network device capabilities message associated with the communication device, determine whether a size of the UE capability information exceeds a maximum tolerance that can be processed by a PDCP layer of the UE); and 				
requesting, by the device, the communication device to transmit the communication device capabilities message associated with communication device capabilities in accordance wherein the requesting comprises: in response to determining that the estimated size of the communication evice capabilities message is less than a message threshold, requesting the communication device to provide the communication device capabilities message in accordance with a single step enquiry and in response o determining that the estimated size of the communication device capabilities message is not less than the message size threshold, requesting the communication device to provide the communication device capabilities message is accordance with a multiple step enquiry
 (In [Par. 64] the size of the UE capability information is compared with a message size threshold of 8188 octets. Different steps are taking depending on the result of the comparison.  In [Par. 71] if the size of the UE capability information is greater than 8188 octets, the base station receives the UE capability information and sends a second request for additional UE capability information, the second request being a second enquiry of a two-step enquiry. In [Par. 72] if the size of the UE capability information is .
	The method of Quan differs from the method of claim 8, in that Quan is silent on receiving, by a processor of a device, an attach request from a communication device.  Quan further differs from claim 8, in that Quan is silent on wherein the determining is based on analysis of device capabilities information previously collected from the communication device. Finally, Quan further differs from claim 8, in that Quan is silent on the multiple step enquiry comprising: generating a first capability message comprising a first group of communication device capabilities associated with a first group of radio access technologies, and generating a second capability message comprising a second group of communication device capabilities associated with a second group of radio access technologies.
While other prior art such as Hedman (US 20140204901 A1) and Dhanapal disclose features generally pertaining to UE Capabilities, said prior art of record fails to teach or suggest a feature where the multiple step enquiry comprising: generating a first capability message comprising a first group of communication device capabilities associated with a first group of radio access technologies, and generating a second capability message comprising a second group of communication device capabilities associated with a second group of radio access technologies, as arranged with the remaining elements of claim 8. Thus claim 8 is regarded as allowable in view of the prior art of record.

In regards to claim 15, Quan discloses a machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations comprising:
determining an estimated size of a network device capabilities message associated with the first network device(Quan in [Par. 63] discloses a step for determining an estimated size of a network determine whether a size of the UE capability information exceeds a maximum tolerance that can be processed by a PDCP layer of the UE); and				
requesting the first network device to transmit the network device capabilities message wherein the requesting comprises: in response to determining that the estimated size of the network device capabilities message is smaller than a threshold message size requesting the first network device to provide the network device capabilities message in accordance with a single step enquiry and in response to determining that the estimated size of the network capabilities message is at least threshold message size, requesting the first network device to provide the network device capabilities message in accordance with a multiple step enquiry (In [Par. 64] the size of the UE capability information is compared with a message size threshold of 8188 octets. Different steps are taking depending on the result of the comparison.  In [Par. 71] if the size of the UE capability information is greater than 8188 octets, the base station receives the UE capability information and sends a second request for additional UE capability information, the second request being a second enquiry of a two-step enquiry. In [Par. 72] if the size of the UE capability information is not greater than 8188 octets, the base station receives the UE capability information, and does not send a subsequent request, thus the enquiry only comprises the single step of sending the UE capability enquiry as per [Par. 62] ).
 	Quan differs from claim 15, in that Quan is silent on a step of receiving an attach request from a first network device; and in that Quan is silent on wherein the determining is based on a device capabilities information previously collected from the first network device and a second network device. Finally, Quan further differs from claim 8, in that Quan is silent on the multiple step enquiry comprising: generating a first capability message comprising a first group of communication device capabilities associated with a first group of radio access technologies, and generating a second capability message comprising a second group of communication device capabilities associated with a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476